Not For Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 10-1747

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                           PATRICK McKEEN,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]



                                 Before

                   Torruella, Selya and Lipez,
                         Circuit Judges.



     Mark E. Howard and Howard & Ruoff, PLLC on brief for
appellant.
     Seth R. Aframe, Assistant United States Attorney, and Michael
J. Gunnison, Attorney (acting under authority conferred by 28
U.S.C. § 515), on brief for appellee.



                             May 11, 2011
            Per Curiam.    This is a single-issue sentencing appeal.

Viewing the record as a whole, we conclude that the district court

could supportably find — as it did — that the prosecutor's decision

not to move for an additional reduction in the defendant's offense

level for timely acceptance of responsibility, see USSG §3E1.1(b),

was neither irrational nor motivated by an unconstitutional reason.

The   decision   was,     therefore,   within   the   prosecutor's   wide

discretion, see, e.g., United States v. Beatty, 538 F.3d 8, 15 (1st

Cir. 2008), and the district court did not err in refusing to

compel the prosecutor to make such a motion.

            We need go no further.       On this basis, we summarily

affirm the defendant's sentence.       See 1st Cir. R. 27.0(c).



Affirmed.




                                   -2-